Exhibit 10.1

 

ASSET PURCHASE AGREEMENT

 

By and Among

 

WEST SUBURBAN BANK

 

and

 

PREPAID SOLUTIONS, INC.

 

December 4, 2009

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1      DEFINITIONS

1

 

 

ARTICLE 2      SALE AND TRANSFER OF ASSETS

6

 

 

 

Section 2.1

Sale and Transfer of Assets

6

 

 

 

Section 2.2

Excluded Assets

7

 

 

 

Section 2.3

Purchase Price

7

 

 

 

Section 2.4

Assumed Liabilities; Excluded Liabilities

7

 

 

 

Section 2.5

Allocation

8

 

 

 

ARTICLE 3      REPRESENTATIONS AND WARRANTIES OF SELLER

9

 

 

 

Section 3.1

Organization and Standing

9

 

 

 

Section 3.2

Authority

9

 

 

 

Section 3.3

Capitalization

10

 

 

 

Section 3.4

Financial Statements

10

 

 

 

Section 3.5

Taxes

10

 

 

 

Section 3.6

Ownership of Assets and Leases; Accounts Receivable

10

 

 

 

Section 3.7

Compliance with other Instruments

11

 

 

 

Section 3.8

Absence of Change

11

 

 

 

Section 3.9

Litigation

12

 

 

 

Section 3.10

Compliance With Law

12

 

 

 

Section 3.11

Assigned Contracts

12

 

 

 

Section 3.12

Disclosure

13

 

 

 

Section 3.13

Material Contracts

13

 

 

 

Section 3.14

Computer Programs and Software

14

 

 

 

Section 3.15

Intellectual Property Matters

15

 

 

 

Section 3.16

Labor Matters

16

 

 

 

Section 3.17

Employees

16

 

 

 

Section 3.18

Employee Benefit Plans and Arrangements

16

 

 

 

Section 3.19

Customers and Suppliers

17

 

 

 

Section 3.20

Insurance

17

 

 

 

Section 3.21

Consents and Approvals

17

 

 

 

Section 3.22

Environmental Matters

18

 

 

 

Section 3.23

Real Property

18

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 3.24

Solvency

19

 

 

 

Section 3.25

Absence of Unlawful Payments

19

 

 

 

Section 3.26

Sufficiency of Assets

19

 

 

 

ARTICLE 4      REPRESENTATIONS AND WARRANTIES OF PURCHASER

19

 

 

 

Section 4.1

Organization and Standing

19

 

 

 

Section 4.2

Corporate Power and Authority

19

 

 

 

Section 4.3

Compliance with Other Instruments

20

 

 

 

Section 4.4

Litigation

20

 

 

 

Section 4.5

Consents and Approvals

20

 

 

 

Section 4.6

Knowledge

20

 

 

 

Section 4.7

Financial Capability

20

 

 

 

ARTICLE 5      COVENANTS OF SELLER

20

 

 

 

Section 5.1

Seller’s Employees

20

 

 

 

Section 5.2

Use and Title to Name

21

 

 

 

Section 5.3

Access to Documents, Files and Records

21

 

 

 

ARTICLE 6      COVENANTS OF PURCHASER

22

 

 

 

Section 6.1

Required Approvals

22

 

 

 

Section 6.2

Efforts

22

 

 

 

Section 6.3

Non-Solicitation

22

 

 

 

Section 6.4

Access to Documents, Files and Records

22

 

 

 

ARTICLE 7      CONDITIONS PRECEDENT TO THE OBLIGATIONS OF PURCHASER

23

 

 

 

Section 7.1

Representations True at Closing

23

 

 

 

Section 7.2

Covenants of Seller

23

 

 

 

Section 7.3

No Proceedings

23

 

 

 

Section 7.4

Consents and Approvals

23

 

 

 

Section 7.5

Absence of Adverse Changes

23

 

 

 

Section 7.6

Satisfactory Investigation

23

 

 

 

Section 7.7

Approvals

23

 

 

 

Section 7.8

Grotto Employment Agreement

24

 

 

 

Section 7.9

Deliveries

24

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

ARTICLE 8      CONDITIONS PRECEDENT TO THE OBLIGATIONS OF SELLER

24

 

 

 

Section 8.1

Representations True at Closing

24

 

 

 

Section 8.2

Covenants of Purchaser

24

 

 

 

Section 8.3

Deliveries

24

 

 

 

ARTICLE 9      CLOSING

24

 

 

 

Section 9.1

Time and Place of Closing

24

 

 

 

Section 9.2

Transactions at Closing

24

 

 

 

ARTICLE 10      SURVIVAL OF REPRESENTATIONS AND WARRANTIES AND INDEMNIFICATION

27

 

 

 

Section 10.1

Survival of Representations and Warranties

27

 

 

 

Section 10.2

Indemnification of Purchaser

28

 

 

 

Section 10.3

Indemnification of Seller

28

 

 

 

Section 10.4

Mechanism

28

 

 

 

Section 10.5

Limits on Indemnification

29

 

 

 

Section 10.6

Determination of Adverse Consequences

29

 

 

 

Section 10.7

Exclusive Remedy

29

 

 

 

ARTICLE 11      GENERAL PROVISIONS

30

 

 

 

Section 11.1

Notices

30

 

 

 

Section 11.2

Brokers

30

 

 

 

Section 11.3

Mail and Other Communications Received After the Closing Date

30

 

 

 

Section 11.4

Further Assurances

31

 

 

 

Section 11.5

Waiver

31

 

 

 

Section 11.6

Expenses

31

 

 

 

Section 11.7

Binding Effect; No Third Party Beneficiaries

31

 

 

 

Section 11.8

Headings

31

 

 

 

Section 11.9

Entire Agreement

31

 

 

 

Section 11.10

Governing Law; Venue

31

 

 

 

Section 11.11

Counterparts

32

 

 

 

Section 11.12

General Interpretive Principles

32

 

 

 

Section 11.13

Schedules Incorporated

32

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 11.14

Confidentiality; Public Announcements

32

 

 

 

Section 11.15

Access to Records After Closing

33

 

 

 

Section 11.16

Assignment

33

 

iv

--------------------------------------------------------------------------------


 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (as the same shall be amended, modified or
supplemented, this “Agreement”) dated December 4, 2009, by and between Prepaid
Solutions, Inc., a Delaware corporation (together with its permitted successors
and assigns, “Purchaser”), and West Suburban Bank, an Illinois-state bank with
its main office located in Lombard, Illinois (together with its permitted
successors and assigns, “Seller”).

 

W I T N E S S E T H:

 

WHEREAS, the parties hereto desire to enter into this Agreement pursuant to
which Purchaser will acquire from Seller, and Seller shall sell to Purchaser,
certain of Seller’s assets and business operations related to the PPS Business
(as defined below), and Seller and Purchaser shall provide certain
representations, warranties and indemnities, upon the terms and subject to the
conditions hereinafter set forth;

 

WHEREAS, the parties anticipate that in connection with the transactions
contemplated by this Agreement, Seller will transfer its Issuing Bank Business
to a third party;

 

NOW, THEREFORE, in consideration of the premises and the mutual promises,
representations, warranties and covenants hereinafter set forth, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

ARTICLE 1

DEFINITIONS

 

As used herein, the following terms shall have the following meanings unless the
context otherwise requires:

 

“Accounts Receivable” shall mean accounts receivable of Seller attributable to
the PPS Business and all rights to invoice customers of the PPS Business for
work performed or transactions occurring through, but not invoiced as of the
Closing Date;

 

“Agreement” shall have the meaning set forth in the first paragraph hereof.

 

“Agency” means any state agency or other entity with authority to regulate the
PPS Business.

 

“Assets” shall have the meaning set forth in Section 2.1 hereof.

 

“Assigned Contracts” shall mean the Client Agreements, the Vender Agreements and
such other contracts as listed as Assigned Contracts on Schedule 2.1.

 

“Assignment and Assumption Agreement” shall have the meaning set forth in
Section 9.2(a)(iii) hereof.

 

--------------------------------------------------------------------------------


 

“Assignment of Lease” shall have the meaning set forth in
Section 9.2(a)(vi) hereof.

 

“Assumed Liabilities” shall have the meaning set forth in Section 2.4 hereof.

 

“Balance Sheet” shall have the meaning set forth in Section 3.4 hereof.

 

“Basket” shall have the meaning set forth in Section 10.5(a) hereof.

 

“Bill of Sale” shall have the meaning set forth in Section 9.2(a)(ii) hereof.

 

“BIN” means a specific Bank Identification Number sponsored by a member of Visa
and is also used to describe an Interbank Card Association number or similar
number with MasterCard or Discover, as the case may be.

 

“Cap” shall have the meaning set forth in Section 10.5(a) hereof.

 

“Cardholder” shall mean any person who has been issued a Prepaid Card under the
terms and conditions of a cardholder agreement.

 

“Card Association” shall mean Visa® U.S.A., Inc. (together with any affiliate
thereof, “Visa”), MasterCard® International, Inc. (together with any affiliate
thereof, “MasterCard”), or Discover® Financial Services, Inc. (together with any
affiliate thereof, “Discover”).

 

“Card Transactions” shall mean transactions by Cardholders using Prepaid Cards.

 

“Carve Out Items” shall have the meaning set forth in Section 10.5(a) hereof.

 

“Cash Consideration” shall have the meaning set forth in Section 2.3(a) hereof.

 

“Client” shall mean each sponsoring company for a Seller Prepaid Card program.

 

“Client Agreements” shall mean collectively the agreements in existence between
Seller and each Client as of the Closing Date and related to the PPS Business as
shown on Schedule 2.1.

 

“Closing” shall have the meaning set forth in Section 9.1 hereof.

 

“Closing Date” shall mean the date on which the Closing occurs pursuant to
Section 9.1 hereof.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Credit Agreement” shall have the meaning set forth in Section 9.2(a)(xiv)
hereof.

 

“Data Warehouse” shall have the meaning set forth in Section 3.14(b) hereof.

 

“Effective Time” shall mean the time at which Closing is consummated.

 

2

--------------------------------------------------------------------------------


 

“Encumbrance” shall mean any lien, charge, claim, option, forfeiture, right of
seizure, community or other marital property interest, condition, equitable
interest, pledge, security interest, mortgage, right of way, easement, covenant,
encroachment, servitude, right of first option, or right of first refusal or any
other encumbrance.

 

“Environmental Laws” shall have the meaning set forth in Section 3.22 hereof.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

“Escrow Agent shall mean The Bank of New York Mellon Trust Company, N.A.

 

“Escrow Agreement” shall have the meaning set forth in Section 2.3(c) hereof.

 

“Escrowed Amount” shall have the meaning set forth in Section 2.3(b) hereof.

 

“Estimated Balance Sheet” shall have the meaning set forth in Section 9.2(a)(xv)
hereof.

 

“Excluded Assets” shall have the meaning set forth in Section 2.2 hereof.

 

“Excluded Liabilities” shall have the meaning set forth in
Section 2.4(b) herein.

 

“FCPA” shall mean the Foreign Corrupt Practices of 1977.

 

“Financial Statements” shall have the meaning set forth in Section 3.4 hereof.

 

“Fundamental Representations” shall have the meaning set forth in
Section 10.1(b) hereof.

 

“GAAP” shall mean generally accepted accounting principles in the United States
consistently applied.

 

“Hazardous Materials” shall have the meaning set forth in Section 3.22 hereof.

 

“Hired Employees” shall have the meaning set forth in Section 5.1 hereof.

 

“Income Statement” shall have the meaning set forth in Section 3.4.

 

“Indemnified Party” shall have the meaning set forth in Section 10.4 hereof.

 

“Indemnifying Party” shall have the meaning set forth in Section 10.4 hereof.

 

“Intellectual Property” shall have the meaning set forth in Section 3.14 hereof.

 

“Interim Card Program Agreement” shall mean the agreement between Seller and
Purchaser, substantially in the form attached as Exhibit 9.2(a)(ix) hereof,
pursuant to which Seller will continue to act as the Issuing Bank and conduct
the Issuing Bank Business for an interim period pending transfer of the Issuing
Bank Business to another bank.

 

3

--------------------------------------------------------------------------------


 

“IP Assignment” shall have the meaning set forth in Section 9.2(a)(v) hereof.

 

“Issuing Bank Business” shall mean those functions of the prepaid card business
that are required to be or are customarily in the industry carried out by
federally-insured depository institutions and/or members of one or more Card
Associations, including BIN sponsorship, acting as depository for funds
underlying Prepaid Cards, responsibility for the Cardholder relationship,
Settlement of Card Transactions, ODP, compliance with Issuing Bank Laws, online
banking and other aspects of the business retained by Seller under the Interim
Card Program Agreement of even date herewith or the Travelex Program Agreement.

 

“Issuing Bank Laws” shall mean those state and federal laws, statutes, rules,
regulations, court decisions, regulatory agency interpretations and guidelines
that may be applicable to the Issuing Bank Business, including, but not limited
to, the Electronic Funds Transfer Act, the Federal Deposit Insurance Act, the
Gramm-Leach-Bliley Act of 1999, the U.S.A. Patriot Act, the Bank Secrecy Act, as
well as the implementing regulations under such laws, and state unclaimed
property laws.

 

“Knowledge” shall mean, (i) when applied to a natural Person, the actual
knowledge of such Person, (ii) when applied to Seller, the actual knowledge,
after reasonable inquiry, of any of the individuals listed on Schedule 1.1 under
the heading “Seller’s Knowledge”, and (iii) when applied to Purchaser, the
actual knowledge of any of the individuals listed on Schedule 1.1 under the
heading “Purchaser’s Knowledge”.

 

“Laws” shall have the meaning set forth in Section 3.9(b) hereof.

 

“Lease” shall have the meaning set forth in Section 9.2(a)(vii) hereof.

 

“Liability” shall mean, with respect to any Person, any indebtedness,
obligations or liabilities of such Person of any kind, character, description,
type or nature whatsoever, whether known or unknown, absolute or contingent,
accrued or unaccrued, disputed or undisputed, liquidated or unliquidated,
secured or unsecured, joint or several, due or to become due, vested or
unvested, executory, determined, determinable or otherwise, and whether or not
the same is required to be accrued on the financial statements of such Person.

 

“License” shall have the meaning set forth in Section 3.14(f).

 

“Losses” shall have the meaning set forth in Section 10.2 hereof.

 

“Material Adverse Effect” shall mean an effect that is or could reasonably be
expected to be material and adverse to the assets, properties, business, or
results of operations of the PPS Business or the Assets, or that would
reasonably be expected to materially and adversely affect the ability of Seller
or Purchaser to consummate the transactions contemplated in this Agreement;
provided, however, that in no event shall any of the following constitute a
Material Adverse Effect:  (a) any change resulting from conditions affecting the
industry in which Seller operates, including changes in applicable laws, or from
changes in general business or economic conditions; (b) any change resulting
from the announcement or pendency of any of the transactions contemplated by
this Agreement; (c) any change resulting from compliance by

 

4

--------------------------------------------------------------------------------


 

Seller with the terms of, or the taking of any action contemplated or permitted
by, this Agreement.

 

“Material Clients” shall have the meaning set forth in Section 3.15(a) hereof.

 

“Material Contracts” shall have the meaning set forth in Section 3.13 hereof.

 

“Material Vendors” shall have the meaning set forth in Section 3.19(b) hereof.

 

“Noncompetition Agreement” shall mean a Noncompetition Agreement entered into by
Shareholder and Seller, as applicable, as contemplated by
Section 9.2(a)(iv) hereof, as may be amended, modified or supplemented from time
to time.

 

“ODP” shall mean overdraft protection functionality available on some Prepaid
Cards.

 

“Operating Rules” means a Card Association’s or Payment Network’s rules and
regulations relating to the issuance of Prepaid Cards and the processing and
other servicing of transactions thereunder, as amended, modified, supplemented
or restated from time to time.

 

“Payment Networks” shall mean the commercially established and recognized
payment systems that accept Prepaid Cards for cash access or as a payment
device, and include Star Systems, Cirrus, PLUS, NYCE and Interlink, among
others.

 

“Officer’s Certificate” shall have the meaning set forth in Section 9.2(a)(xii).

 

“Permitted Encumbrance” shall have the meaning set forth in Section 3.6 hereof.

 

“Person” shall mean an individual, partnership, corporation, business trust,
limited liability company, limited liability partnership, joint stock company,
trust, unincorporated association, joint venture or other entity or governmental
body.

 

“Plan” shall have the meaning set forth in Section 3.18 hereof.

 

“PPS Business” shall mean, the business of Seller related to the provision of
Prepaid Cards programs and services to third parties, which business is operated
through its Prepaid Solutions USA division, but excluding the Issuing Bank
Business.

 

“Prepaid Cards” shall mean a prepaid plastic debit card or card number that may
be unbranded or may display the logos of the Card Associations and the Payment
Networks that accept the Card for cash access or as a payment device, including
payroll cards, general purpose reloadable cards, gift, incentive, promotional
and reward cards, foreign currency travel cards and other similar products.  For
purposes of this Agreement, a Prepaid Card does not include any credit card or
product that accesses credit (as that term is defined under Regulation Z of the
Federal Reserve Board).

 

“Proprietary Applications” shall have the meaning set forth in
Section 3.14(b) hereof.

 

“Purchase Price” shall have the meaning set forth in Section 2.3(a) hereof.

 

5

--------------------------------------------------------------------------------


 

“Purchaser” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Purchaser Certificate” shall have the meaning set forth in Section 9.2(b)(xii)
hereof.

 

“Purchaser Indemnitee” shall have the meaning set forth in Section 10.2 hereof.

 

“Purchaser Officer’s Certificate” shall have the meaning set forth in
Section 9.2(b)(xiii).

 

“Seller” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Seller Certificate” shall have the meaning set forth in Section 9.2(a)(xi)
hereof.

 

“Seller Indemnitee” shall have the meaning set forth in Section 10.3 hereof.

 

“Shareholder” shall mean West Suburban Bancorp, Inc., an Illinois corporation..

 

“Software” shall have the meaning set forth in Section 3.14(a) hereof.

 

“System” shall have the meaning set forth in Section 3.14(b) hereof.

 

“Transaction Documents” shall mean this Agreement, the Assignment and Assumption
Agreement, the Noncompetition Agreements, the Lease, the Purchaser Certificate,
the Officer’s Certificate, the Purchaser Officer’s Certificate, the Seller
Certificate, the Escrow Agreement, the Transition Services Agreement, the
Interim Card Program Agreement and the other documents, instruments and
agreements to be entered into pursuant hereto and thereto.

 

“Transition Services Agreement” shall have the meaning set forth in
Section 9.2(a)(ix) herein.

 

“Travelex Program Agreement” shall mean the Prepaid Card Marketing and Promotion
Agreement between Seller d/b/a Prepaid Solutions USA and Travelex Card Services
Limited dated March 1, 2008 as amended by the Variation Agreement between Seller
and Travelex Card Services Limited dated March 30, 2009, as further amended,
modified or supplemented.

 

“Unassigned Contract” shall have the meaning given in Section 2.6 hereof.

 

“Vendor” shall mean a provider of services to the PPS Business who has executed
a Vendor Agreement with Seller.

 

“Vendor Agreements” shall mean collectively those agreements in existence
between Seller and its Vendors as of the Closing Date and related to the PPS
Business as shown on Schedule 2.1.

 

ARTICLE 2

 

SALE AND TRANSFER OF ASSETS

 

Section 2.1                                    Sale and Transfer of Assets. 
Upon the terms and subject to the conditions set forth in this Agreement, at the
Closing, Seller shall sell, assign, transfer, convey and deliver

 

6

--------------------------------------------------------------------------------


 

to Purchaser, and Purchaser shall purchase and acquire, free and clear of all
Encumbrances other than Permitted Encumbrances, from Seller for the Purchase
Price, all of Seller’s right, title and interest in and to the assets listed on
Schedule 2.1 (the “Assets”).  Notwithstanding the foregoing, the transfer of
Assets pursuant to this Agreement shall not include the assumption of any
Liability related to the Assets unless Purchaser expressly assumes that
Liability pursuant to Section 2.4.

 

Section 2.2                                    Excluded Assets.  Notwithstanding
anything to the contrary contained in Section 2.1 or elsewhere in this
Agreement, the Assets purchased hereunder shall not include the following, none
of which are part of the sale and purchase contemplated hereunder, and which are
excluded from the Assets and shall remain the property of Seller after the
Closing Date (collectively, the “Excluded Assets”):

 

(a)                                  any and all assets of Seller not used in
the PPS Business;

 

(b)                                 any and all assets used solely in the
Issuing Bank Business; and

 

(c)                                  the assets of Seller set forth in Schedule
2.2.

 

Section 2.3                                    Purchase Price.

 

(a)                                  In consideration of the sale, assignment,
transfer, conveyance, and delivery of the Assets, Purchaser shall, in full
payment for the foregoing, (i) pay to Seller in accordance with
Section 2.3(b) an amount equal to Six Million Five Hundred Thousand Dollars
($6,500,000) (the “Cash Consideration”) (as the Cash Consideration may be
adjusted as hereinafter provided, the “Purchase Price”) and (ii) assume the
Assumed Liabilities.

 

(b)                                 At closing, Purchaser shall pay Seller an
amount equal to the Cash Consideration minus the Escrowed Amount, which Cash
Consideration shall be made at Closing by wire transfer of immediately available
funds to an account identified by Seller prior to Closing.

 

(c)                                  Escrow.  At the Closing, Seller, Purchaser
and the Escrow Agent shall enter into a six (6) month Escrow Agreement as set
forth in Exhibit 2.3(c)(the “Escrow Agreement”) and concurrently therewith
Purchaser shall deliver to the Escrow Agent the aggregate amount of Five Hundred
Thousand Dollars ($500,000) of the Cash Consideration (the “Escrowed Amount”) to
be applied and disbursed in accordance with the Escrow Agreement.

 

Section 2.4                                    Assumed Liabilities; Excluded
Liabilities.

 

(a)                                  At the Closing, Purchaser shall assume and
discharge (i) any and all Liabilities relating to the Assets, and the ownership
and operation thereof, arising from and after the Effective Time, (ii) any and
all Liabilities under the Assigned Contracts arising from and after the
Effective Time (other than to the extent such Liability arose out of a breach
that occurred prior to the Effective Time), (iii) any account payable reflected
on the Balance Sheet (other than an account payable to the Shareholder) that
remains unpaid at and is not delinquent as of the Effective Time, (iv) any
account payable (other than a account payable to any Shareholder) incurred by
the PPS Business in the ordinary course of business between the date of

 

7

--------------------------------------------------------------------------------


 

the Balance Sheet and the Effective Time that remains unpaid at and is not
delinquent as of the Effective Time, and (v) any Liability to Seller’s customers
incurred by Seller in the ordinary course of business for nondelinquent orders
outstanding as of the Effective Time reflected on Seller’s books (other than to
the extent such Liability arose out of a breach that occurred prior to the
Effective Time) (the “Assumed Liabilities”).

 

(b)                                 Purchaser shall not assume any Liabilities
nor shall Purchaser become liable for any Liabilities relating to the operation
of the PPS Business prior to the Effective Time other than the Assumed
Liabilities (“Excluded Liabilities”).  Without limiting the generality of the
foregoing, except as expressly provided herein, Excluded Liabilities shall
include (i) any Liability for any litigation matter or other third party claim
to the extent arising from the conduct of the PPS Business prior to the
Effective Time; regardless of whether such matter is disclosed on Schedule 3.9
hereto; (ii) any Liability for any claims by employees or former employees of
Seller concerning acts or omissions of Seller, to the extent such acts or
omissions occurred prior to the Effective Time; (iii) any Liability for any
insurance premium adjustments (including retroactive adjustments) that may arise
from insurance policies in force any time before the Effective Time; or (iv) any
Liabilities of Seller for any income or other tax obligations or for any
compensation or employee benefit obligations for Seller’s employees or former
employees or both arising prior to the Effective Time; (v) any Liability under
any employment severance retention or termination agreement with any employee of
Seller; (vi) any Liability arising out of or relating to products or services of
Seller to the extent such products or services were provided prior to the
Effective Time, including without limitation the Issuing Bank Business;
(vii) any Liability to ICE LLC related to revenue sharing on point of sale
transactions occurring prior to the Effective Time.

 

(c)                                  Seller shall pay all stamp, sales, use,
employment, property, ad valorem, income, realty transfer, franchise, net worth,
intangible, excise, license or other taxes, additions to tax, penalties and
interest, whether federal, state, local, foreign or other, in respect of the
transfer of the Assets contemplated by this Agreement.  All property and ad
valorem taxes, leasehold rentals and other customarily proratable items relating
to the Assets, payable on or after the Effective Time and relating to a period
of time both prior to and on or after the Effective Time will be prorated as of
the Effective Time between Purchaser, on the one hand, and Seller, on the other
hand.  If the actual amount of any such item is not known as of the Closing
Date, the aforesaid proration shall be based on the previous year’s assessment
of such item and the parties agree to adjust said proration and pay any
underpayment or reimburse any overpayment within thirty (30) days after the
actual amount becomes known.

 

Section 2.5                                    Allocation.  After the Closing,
each of the parties agrees to cooperate in the preparation of a joint schedule
reflecting the allocation of the Purchase Price for the Assets and the
Noncompetition Agreement, as required by Section 1060 of the Code.  Seller and
Purchaser shall file Form 8594, Asset Acquisition Statement under Section 1060
of the Code, with their respective income tax returns for the taxable year that
includes the Closing Date.  Purchaser and Seller agree to satisfy any and all
reporting requirements of Section 1060 of the Code and the Treasury regulations
thereunder.  Purchaser and Seller shall file Form 8594 in a manner consistent
with the allocation of the Purchase Price reflected on the joint schedule.  If,
in subsequent taxable years, Purchaser or Seller makes an allocation of any
increase or decrease in

 

8

--------------------------------------------------------------------------------


 

the purchase price for any asset, the party making such increase or decrease
agrees to file a supplemental Form 8594 as required.

 

Section 2.6                                    Consents.  If, as of the
Effective Time, any consent to the assignment of any contract listed on Schedule
3.21 has not been obtained (each, an “Unassigned Contract”), the parties agree
and acknowledge that the failure to obtain such consent prior to the Effective
Time shall not constitute a breach of this Agreement and that (a) neither this
Agreement nor the Assignment and Assumption Agreement shall constitute an
assignment or attempted assignment of such Unassigned Contract, and
(b) following the Closing, the parties shall use their commercially reasonable
efforts, and cooperate to obtain the requisite consent relating to such Assigned
Contract as quickly as practicable following the Closing.  Pending the obtaining
of such any such consent relating to any Unassigned Contract, the parties shall
cooperate with one another in any reasonable and lawful arrangements designed to
provide the benefits and obligations of such Unassigned Contract to Purchaser as
if it had been assigned to and assumed by Purchaser at the Effective Time
(including, the provision by Purchaser of any services that may be required to
be provided by Seller under such Unassigned Contract to any client of Seller
thereunder).  If consent to the assignment and assumption of a any Unassigned
Contract is obtained, Seller shall promptly assign such Unassigned Contract to
Purchaser, and Purchaser shall assume the obligations under such Unassigned
Contract assigned to Purchaser from and after the date of assignment to
Purchaser pursuant to an assignment and assumption agreement substantially
similar in terms to those of the Assignment and Assumption Agreement.  Purchaser
agrees to indemnify and hold harmless Seller and its affiliates from and against
any and all Losses (as defined below) that any of them may suffer as a result of
Purchaser’s performance, or failure to perform, or Seller’s inability to
perform, under any such Unassigned Contract occurring after the Effective Time
and prior to the date such Unassigned Contact is assigned and assumed by
Purchaser, terminated or expires by its terms.

 

ARTICLE 3

 

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller represents and warrants to Purchaser as of the date hereof and as of the
Closing Date as follows:

 

Section 3.1                                    Organization and Standing. 
Seller is a state bank, validly existing and in good standing under the laws of
the State of Illinois.  Seller has all requisite power and authority (corporate
and otherwise) to carry on the PPS Business.

 

Section 3.2                                    Authority.  Seller has the power
and authority to execute and deliver this Agreement and the other Transaction
Documents to which it is to be a party and to perform hereunder and thereunder,
and to consummate the transactions contemplated hereby and thereby.  The
execution, delivery and performance by Seller of this Agreement and the other
Transaction Documents have been duly authorized and approved by the board of
directors of Seller.  This Agreement and the other Transaction Documents to
which Seller is a party will, when executed and delivered by all parties
thereto, constitute the valid, legal and binding obligation of Seller,
enforceable against it in accordance with their terms, except as enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium, and other
similar laws from time to time in

 

9

--------------------------------------------------------------------------------


 

effect affecting the enforcement of creditors’ rights generally, and except as
enforcement of remedies may be limited by general equitable principles.  Seller
has delivered to Purchaser copies of its charter, as amended, and bylaws, as
amended, certified to be true, correct and complete by an executive officer of
Seller and there have been no changes in such charter or Bylaws since the date
of such certificate.

 

Section 3.3                                    Capitalization.  All of Seller’s
issued capital stock have been duly authorized and validly issued, are fully
paid and non-assessable, and on the Closing Date will be owned of record and
beneficially by the Shareholder.

 

Section 3.4                                    Financial Statements.  Attached
hereto as Schedule 3.4(i) are true, correct and complete copies of the PPS
Business’s unaudited (i) schedule of assets and liabilities as of October 31,
2009 (the “Balance Sheet”) and (ii) profit and loss statements for the twelve
(12) months ended October 31, 2009 (the “Income Statement,” and collectively
with the Balance Sheet and any accompanying notes, the “Financial Statements”),
both of which were previously provided to Purchaser.  Except as set forth on
Schedule 3.4(ii), the Financial Statements (i) are complete and fairly present
the financial condition and results of operations of the PPS Business as of and
for the period then ended, (ii) accurately reflect all costs of any type or
nature incurred by Seller or Shareholder in the operation of the PPS Business
and (iii) reflect the consistent application of accounting principles throughout
the periods involved.  Except as set forth on Schedule 3.4(ii), as of the
Closing the Estimated Balance Sheet (i) will be complete and fairly present the
financial condition of the PPS Business as of the Closing Date, (ii) reflect the
consistent application of accounting principles.  The Financial Statements and
Estimated Balance Sheet have been prepared from and in accordance with the
accounting records of Seller.

 

Section 3.5                                    Taxes.  Seller has paid or, in
the case of taxes not yet due and payable, will timely pay all taxes, additions
to tax, penalties and interest, if any, required to be paid by Seller with
respect to the operation of the PPS Business.  There is not and there will not
be, any Liability for federal, state, foreign, local or other income, sales,
stamp, use, excise, employment, property, franchise, ad valorem, license or
other taxes, assessments, fees, charges, additions to tax, penalties or interest
arising out of (including any Liability for failure to withhold any such
amount), or attributable to, or affecting the Assets or the conduct of the PPS
Business through the Closing Date, or attributable to the conduct of the PPS
Business by Seller prior to the Effective Time, for which Purchaser will have
any liability for payment or otherwise or which will become an Encumbrance or
will attach to the Assets. Except as set forth in Schedule 3.5 hereto, there
does not exist and will not exist by virtue of the consummation of the
transactions contemplated by this Agreement any liability for taxes,
assessments, fees, charges or other amounts which may be asserted by any taxing
authority against the Purchaser, the Assets or the operations of the PPS
Business, and no Encumbrance for taxes, assessments, fees, charges or other
amounts has or will attach to the Assets or the operations of the PPS Business. 
Seller shall, promptly upon receipt of the Cash Consideration, pay or cause to
be paid the taxes, assessments, fees, charges, and the amounts listed in
Schedule 3.5.

 

Section 3.6                                    Ownership of Assets and Leases;
Accounts Receivable.

 

(a)                                  Seller has, and at Closing will have, good,
marketable and exclusive title to all of the Assets, in each case free and clear
of all Encumbrances, except as specifically

 

10

--------------------------------------------------------------------------------


 

disclosed on Schedule 3.6(a) (to the extent and in the amounts so disclosed) and
for encumbrances arising from current taxes not yet past due (collectively,
“Permitted Encumbrances”).

 

(b)                                 Each of the Assigned Contracts are in full
force and effect and constitutes a legal, valid and binding obligation of Seller
and, to Seller’s Knowledge, each of the other parties thereto, enforceable in
accordance with its terms, and there is no default by Seller or, to Seller’s
Knowledge, any of the other parties thereto, or any event or condition which,
with notice or lapse of time, or both, would constitute a default under any
Assigned Contract.

 

(c)                                  All of the Assets are in good operating
condition and state of repair, subject only to ordinary wear and tear which is
not such as to affect adversely the operation of the PPS Business or the Assets
in the ordinary course, and are reasonably suitable for the purposes for which
they are used by Seller in connection with the PPS Business.

 

(d)                                 Schedule 3.6(d) contains a complete and
accurate list of all Accounts Receivable as of the date of the Balance Sheet,
which list sets forth the aging of each such Accounts Receivable.  All of the
Accounts Receivable of Seller shown on Schedule 3.6(d) below arose from sales
actually made or services actually performed by Seller in the ordinary course of
business, and are not subject to offset or deduction.  Except as set forth on
Schedule 3.6(d), and subject to any reserves set forth on the Financial
Statements, Seller has no Knowledge that any such Accounts Receivable will not
be collectible in full.  Except as set forth in Schedule 3.6(d), there is no
contest, claim, defense or right of offset with any account debtor of an
Accounts Receivable relating to the amount or validity of such Accounts
Receivable.

 

(e)                                  Except pursuant to this Agreement, Seller
is not a party to any contract or obligation whereby an absolute or contingent
right to purchase, obtain or acquire any rights in any of the Assets or any of
the PPS Business has been granted to anyone.

 

Section 3.7                                    Compliance with other
Instruments.  The execution and delivery of this Agreement and the other
Transaction Documents to which Seller is a party do not, and the consummation of
the transactions contemplated hereby and thereby will not, (a) violate any
provision of the charter, as amended, or bylaws, as amended, of Seller,
(b) violate or constitute an occurrence of default under any provision of, or
conflict with, or result in acceleration of any obligation under, or give rise
to a right by any party to terminate its obligations under:  (i) any Material
Contract; or (ii) any order, judgment, decree or other arrangement, to which
Seller is a party or by which it is bound or the Assets or the PPS Business are
affected, (c) result in the creation of any Encumbrance upon any of the Assets,
or (d) require Seller to make a filing with or obtain the authorization,
approval, consent or order of, or other action by any court, regulatory agency
or other governmental body.

 

Section 3.8                                    Absence of Change.  Except as
otherwise set forth on Schedule 3.8 hereto, since the date of the Balance Sheet,
Seller has not taken any action, or permitted any action to be taken, or agreed,
to take any action with respect to the Assets or the PPS Business, (a) outside
the ordinary course of business and consistent with past practice, or
(b) whether or not outside the ordinary course of business and consistent with
past practice, any action that would have a

 

11

--------------------------------------------------------------------------------


 

Material Adverse Effect on the Assets, the PPS Business or the ability of Seller
to consummate the transactions contemplated hereby.

 

Section 3.9                                    Litigation.  Except as otherwise
set forth on Schedule 3.9 hereto, there is no suit, action, proceeding (legal,
administrative or otherwise), claim or investigation, or complaint pending or,
to Seller’s Knowledge, threatened against, or affecting Seller, Shareholder or
any subsidiary of Seller or Shareholder, that affects the Assets, the PPS
Business or Seller’s ability to consummate the transactions contemplated by this
Agreement (including, without limitation, any suits, actions, proceedings,
claims or investigations under Title VII of the Civil Rights Act of 1964, as
amended, the Americans with Disabilities Act of 1990, as amended, or any state
laws analogous to any of the foregoing).  Except as otherwise set forth on
Schedule 3.9 hereto, to Seller’s Knowledge there exists no basis or grounds for
any other such suit, action, proceeding, claim or investigation.

 

Section 3.10                              Compliance With Law.

 


(A)                                  SELLER HOLDS ALL LICENSES, CERTIFICATES,
PERMITS, FRANCHISES AND RIGHTS FROM ALL APPROPRIATE FEDERAL, STATE, COUNTY,
MUNICIPAL OR OTHER PUBLIC AUTHORITIES (“PERMITS”) NECESSARY FOR THE CONDUCT OF
THE PPS BUSINESS AS CURRENTLY CONDUCTED.  ALL SUCH PERMITS ARE LISTED ON
SCHEDULE 3.10(A).


 


(B)                                 EXCEPT AS NOTED ON SCHEDULE 3.10(B), SELLER
IS PRESENTLY CONDUCTING THE PPS BUSINESS IN COMPLIANCE WITH ALL APPLICABLE,
FEDERAL, STATE, LOCAL, FOREIGN AND INTERNATIONAL LAWS, STATUTES, ORDINANCES,
RULES, REGULATIONS, ORDERS, JUDGMENTS OR DECREES OF ANY AGENCY (COLLECTIVELY,
“LAWS”) AND OPERATING RULES APPLICABLE TO THE PPS BUSINESS.


 


(C)                                  SINCE JANUARY 1, 2007, SELLER HAS NOT
RECEIVED ANY WRITTEN NOTICE OF VIOLATION NOR HAS KNOWLEDGE OF ANY APPLICABLE LAW
RELATING TO THE ASSETS, SELLER’S OPERATIONS OR PROPERTIES, IN EACH CASE, USED IN
THE PPS BUSINESS.


 


(D)                                 EXCEPT AS NOTED ON SCHEDULE 3.10(D) HERETO,
NEITHER THE EXECUTION NOR DELIVERY OF THIS AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS, INSTRUMENTS AND AGREEMENTS TO BE ENTERED INTO PURSUANT HERETO, NOR
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY WILL RESULT
IN THE TERMINATION OF ANY PERMIT HELD BY SELLER WHICH IS TO BE ASSIGNED PURSUANT
TO THIS AGREEMENT, AND ALL SUCH ASSIGNED PERMITS WILL REMAIN VESTED IN AND INURE
TO THE BENEFIT OF PURCHASER AFTER THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.


 

Section 3.11                              Assigned Contracts.  Seller has made
available to Purchaser a true and complete copy of each Material Contract,
including all amendments or other modifications thereto.  Except as set forth on
Schedule 3.11, each Assigned Contract is a valid and binding obligation of
Seller and, to Seller’s Knowledge, of each other party thereto, enforceable in
accordance with its terms, in full force and effect and not subject to any
claims, charges, setoffs or defenses.  Each Assigned Contract was affected on
market terms in arm’s length negotiations.  Except as set forth on Schedule
3.11, Seller has performed in all material respects all obligations required to
be performed by it prior to the date hereof under the Assigned Contracts and is
not in

 

12

--------------------------------------------------------------------------------


 

breach or default thereunder nor has any event occurred which, with the giving
of notice or the passage of time or both, would constitute a breach or default.

 

Section 3.12                              Disclosure.  To Seller’s Knowledge, no
representation or warranty of Seller nor any Transaction Document, exhibit,
document, statement, certificate, or schedule furnished to Purchaser pursuant
hereto or in connection with the transactions contemplated hereby, contains any
untrue statement of a material fact or omits to state a material fact necessary
to make statements or facts contained herein or therein not misleading in light
of the circumstances under which they were made.

 

Section 3.13                              Material Contracts.  Except as listed
or described on Schedule 3.13, as of the date hereof, Seller is not a party to
or bound by any written or oral leases, agreements, instruments, or other
contracts or legally binding contractual commitments (“Contracts”) that relate
to or involve, directly or indirectly, and are material to, the PPS Business
(collectively, the “Material Contracts”).  For purposes of clarification, the
term “Material Contracts” shall include, without limitation:

 

(a)                                  any contract for the purchase or sale of
inventory, materials, supplies, primarily relating to, or involving, directly or
indirectly, the PPS Business and (i) requiring aggregate future payments in
excess of $20,000 or (ii) which is not cancelable without penalty within ninety
(90) days;

 

(b)                                 any contract limiting, restricting or
prohibiting Seller from conducting the PPS Business anywhere in the United
States or elsewhere in the world;

 

(c)                                  any joint venture or partnership contract
primarily relating to or involving the PPS Business;

 

(d)                                 any employment contract with any employee
working primarily in or with the PPS Business with annual total compensation in
excess of $20,000;

 

(e)                                  any management service, consulting,
maintenance or any other similar contracts (including any employee lease or
outsourcing arrangement) relating to or involving, directly or indirectly, the
PPS Business and providing for annual aggregate payments of more than $20,000;

 

(f)                                    any license (including inbound and
outbound licenses) or other agreements (including, without limitation, royalty
agreements and maintenance agreements) relating in whole or in part to any
Intellectual Property used in the PPS Business (excluding, however, licenses of
off-the-shelf desktop computer application software having a license fee per
user of less than $1,000); or

 

(g)                                 any contract that provides any customer of
the PPS Business with pricing, discounts or benefits that change based on the
pricing, discounts or benefits offered to other customers of the PPS Business,
including, without limitation, contracts containing what are generally referred
to as “most favored nation” provisions;

 

13

--------------------------------------------------------------------------------


 

Section 3.14                              Computer Programs and Software.

 

(a)                                  For purposes of this Agreement, “Software”
means (i) any and all computer programs owned or licensed by Seller and used in
the operation of the PPS Business, consisting of sets of statements or
instructions to be used directly or indirectly in computer software and
firmware, including, without limitation all versions thereof, all screen
displays and designs therefor, and all component modules of source code or
object code or natural language code therefor, and whether recorded on paper,
magnetic media or other electronic or non-electronic device, (ii) all
descriptions, flow-charts and other work product used to design, plan, organize
and develop any of the foregoing, and (iii) all documentation, including without
limitation user manuals and training materials, relating to any of the
foregoing.

 

(b)                                 For purposes of this Agreement, (i) “System”
means the Data Warehouse, Proprietary Applications and other related Software,
used by Seller in the operation of the PPS Business, (ii) “Proprietary
Applications” means the Software owned by the Seller and used in the operation
of the PPS Business, which Proprietary Applications are identified as such on
Schedule 3.14(b) hereto and (iii) “Data Warehouse” means the database(s) and
other information and data compilations owned and maintained by Seller on its
servers and used in the PPS Business.

 

(c)                                  Schedule 3.14(c) lists all of the Software
incorporated into the System.  Except as set forth on Schedule 3.14(c), the
Software is all of the computer software used, licensed or sublicensed by Seller
in the conduct of PPS Business.  The System performs in all material respects in
accordance with the applicable specifications therefor and is free of defects in
programming and operation, that, individually or in the aggregate, could have a
material adverse effect on the utility or functionality of the System (or any
component thereof).  The System does not contain any viruses, “trojan horses,”
“time bombs” or back door accesses designed to permit unauthorized access by
third parties or otherwise to interfere with or adversely affect the use and
operation of the System.

 

(d)                                 To Seller’s Knowledge, no employee of the
Seller is in default under any term of any employment contract, agreement or
arrangement relating to the Proprietary Applications or any noncompetition
arrangement, or any other contract or any restrictive covenant relating to the
Proprietary Applications or its development or exploitation.  The Proprietary
Applications were developed entirely by the employees and independent
contractors of Seller during the time they were employees or independent
contractors of Seller, and the Proprietary Applications do not include any
(x) inventions of the employees or independent contractors made prior to the
time such employees or independent contractors became employees or independent
contractors of Seller or (y) intellectual property of any previous employer of
such Person, except for commonly used types of commercial software.  Seller has
validly and effectively obtained the right and license to use, copy, modify and
distribute the third-party Software and other third party materials contained in
and material to the System.

 

(e)                                  Except as disclosed on Schedule 3.14(e),
all right, title and interest in and to the Proprietary Applications is owned by
Seller, free and clear of Encumbrances.  All Software shown on
Schedule 3.14(e) as licensed to Seller has been licensed pursuant to valid
license agreements and, except as set forth on Schedule 3.14(e), all royalties,
license or other fees due and payable thereunder have been paid or adequate
provision therefore has been made and accrued on the books of Seller.  Seller
has all necessary and required rights to license, use,

 

14

--------------------------------------------------------------------------------


 

sublicense and distribute the Proprietary Applications and the data contained in
the Data Warehouse and, in addition, to use the System in the normal and
ordinary course of its business as currently conducted.  The Data Warehouse has
been compiled, used and maintained in compliance in all material respects with
all applicable Laws (including, but not limited to, privacy laws) and any
applicable contract provisions.  No royalties, license or other fees shall
become due and payable with respect to any Software licensed to Seller solely as
a result of the consummation of the transactions contemplated hereby.

 

(f)                                    Seller’s development, use, licensing,
sublicensing or exploitation of the Proprietary Applications does not violate
any rights of any other Person and Seller has not received any written notice,
or to its Knowledge oral notice, alleging such a violation.  Seller does not
have any obligation to compensate any Person for the development, use, sale or
exploitation of the Proprietary Applications or any other Software developed by
or for Seller.  Seller has not granted, transferred or assigned any right
(including, but not limited to, any licenses) or interest in the Proprietary
Applications or Intellectual Property, in each case that are Assets, to any
Person, except pursuant to the license agreements identified as such on
Schedule 3.14(f) hereto (each such agreement is hereinafter referred to as a
“License”).  Schedule 3.14(f) sets forth, with respect to each License, the
Proprietary Applications licensed thereunder.  Except as set forth on
Schedule 3.14(f), each License constitutes only an end-user agreement, each of
which grants the end-user thereunder solely the nonexclusive right and license
to use the identified Proprietary Applications and related user documentation
for internal purposes only with no right to sublicense.

 

(g)                                 Software developed by Seller on a
work-for-hire basis for its customers does not violate any rights of any other
Person when used by the customer or Seller as delivered and Seller has not
received any written notice, or to its Knowledge oral notice, alleging such a
violation.  Except as set forth in Schedule 3.15, there have been no patents
applied for and no copyrights registered for any part of the Proprietary
Applications.

 

(h)                                 Seller has taken measures customary to
protect the confidential and proprietary nature of the System, including the use
of confidentiality agreements with all of its employees and independent
contractors having access to the source and object code of the Proprietary
Applications.

 

(i)                                     Schedule 3.14(i) lists all of
third-party Software installed or used by the Hired Employees on each personal
computer used primarily by such Hired Employee.

 

Section 3.15                              Intellectual Property Matters. 
Schedule 3.15 contains a true, correct and complete list of all domestic and
foreign (a) registered trademarks and service marks, applications for trademark
and service mark registrations, and all unregistered trademarks and service
marks, in each case, used in the PPS Business, (b) registered copyrights,
applications for copyright registration, and unregistered copyrights (including,
but not limited to, any in the System, excluding any documentation therefor), in
each case, used in the PPS Business, and (c) patents and patent applications, in
each case, owned by Seller and used in the PPS Business.  Unless otherwise
indicated on Schedule 3.14 or 3.15, the Seller owns or has the right to use, in
the normal and ordinary course of its business as currently conducted, all
Intellectual Property used in or necessary for the operations of the PPS
Business as currently conducted, free and clear

 

15

--------------------------------------------------------------------------------


 

of any Encumbrances other than obligations under licenses and other arrangements
identified on Schedule 3.14 and 3.15.  All royalties, license and other fees due
and payable by Seller under such licenses and agreements have been paid or
adequate provision therefore has been made and accrued on the books of Seller. 
No additional royalties, license or other fees shall become due and payable with
respect to any Intellectual Property used by Seller in the operation of its
business solely as a result of the consummation of the transactions contemplated
hereby.  With respect to Intellectual Property owned by Seller, such
Intellectual Property and Seller’s use thereof do not infringe upon any patent,
trademark, trade name, service mark, copyright or trade secret owned or claimed
by another.  To Seller’s Knowledge, the Intellectual Property licensed to
Seller, or which it has rights to sublicense or distribute, does not infringe
upon or unlawfully or wrongfully use any patent, trademark, trade name, service
mark, copyright or trade secret owned or claimed by another.  Seller has not
received any written notice, or to its Knowledge oral notice, of any claim of
infringement or any other claim or proceeding relating to any patent, trademark,
trade name, service mark, copyright or trade secret.  Except as disclosed in
Schedule 3.14 or 3.15, and the rights under the licenses and other agreements
identified thereon, no present or former employee of Seller and, to Seller’s
Knowledge, no other Person owns or has any proprietary, financial or other
interest, direct or indirect, in whole or in part, in any patent, trade secret,
trademark, trade name, service mark or copyright that constitutes part of the
Assets, in any application therefore.  For purposes of this Agreement,
“Intellectual Property” means and includes all patents, designs, art work,
designs-in-progress, formulations, know-how, prototypes, inventions, trademarks,
trade names, trade styles, service marks, and copyrights; all registrations and
applications therefore, both registered and unregistered, foreign and domestic;
trade secrets or processes; Software in each case that is used in the PPS
Business that is either (i) owned by Seller or (ii) as to which Seller has
rights as a licensee, distributor or sublicensor.

 

Section 3.16                              Labor Matters.  With respect to the
employees working in the PPS Business, (a) Seller is not a party to any
agreement with any union, labor organization or collective bargaining unit,
(b) none of such employees are represented by any union, labor organization or
collective bargaining unit and (c) to Seller’s Knowledge, such employees have no
intention to and have not threatened to organize or join a union, labor
organization or collective bargaining unit.

 

Section 3.17                              Employees.  Schedule 3.17 discloses
all cash compensation (including wages, salaries, severance, commissions,
advances, loans and actual or anticipated bonuses) paid to each Hired Employee
in 2008 and 2009.  No unpaid compensation, other than recurring salary or
compensation pursuant to Seller’s existing employment agreements or bonus
arrangements, commissions, incentive compensation, or severance compensation, is
payable to any Hired Employees.  Except as set forth on Schedule 3.17, no
vacation or sick leave is accrued or payable for any Hired Employee, and all
such amounts will be paid by the Seller to such Hired Employee prior to the
Effective Time to the extent required under Seller’s policies and practices. 
Except as set forth on Schedule 3.17, no Hired Employee is subject to any
non-competition or non-solicitation agreement which would prevent Purchaser from
hiring such employee.

 

Section 3.18                              Employee Benefit Plans and
Arrangements.  Schedule 3.18 contains a list of each pension, profit-sharing,
bonus, incentive, deferred compensation, severance pay, retirement or other
employee benefit plan, agreement or arrangement within the meaning of § 3(3) of
ERISA and any stock option, stock bonus, or other stock-based compensation,
deferred

 

16

--------------------------------------------------------------------------------


 

compensation, bonus, severance pay, welfare, or other plan, agreement or
arrangement, currently maintained or contributed to by the Seller or any
subsidiary or any other entity which is under common control with the Seller
within the meaning of § 414(b), (c), (m) or (o) of the Code for the benefit (in
whole or in part) of the Hired Employees (collectively, the “Plans”).  No
Liability relating to any Plan will become a Liability of Purchaser or any
Affiliate of Purchaser.

 

Section 3.19                              Customers and Suppliers.

 

(a)                                  Schedule 3.19(a) is a complete and correct
list of the twenty (20) largest (as measured by revenue) Clients for the twelve
(12) month period ending October 31, 2009 (each a “Material Client”).  Except as
set forth in Schedule 3.19(a), in the last twelve (12) months, no Client has
cancelled or otherwise terminated, or threatened in writing, or, to Seller’s
Knowledge, orally to cancel or terminate, its relationship with Seller.  Except
as set forth in Schedule 3.19(a), there are no claims, disputes or
re-negotiations between Seller and any of its Material Clients, and, to Seller’s
Knowledge, there is no basis for any such claim, dispute or re-negotiation.

 

(b)                                 Schedule 3.19(b) is a complete and correct
list of the twenty (20) largest Vendors, suppliers, service providers and other
similar business relations of Seller related to the PPS Business (the “Material
Vendors”) for the twelve (12) month period ending October 31, 2009.  Except as
set forth in Schedule 3.19(b), in the last twelve (12) months, no Material
Vendor has cancelled or otherwise terminated, or threatened in writing, or, to
Seller’s Knowledge, orally to cancel or terminate, its relationship with Seller.

 

Section 3.20                              Insurance.

 

(a)                                  Schedule 3.20 sets forth the following
information with respect to each insurance policy (including policies providing
property, casualty, liability, and workers’ compensation coverage and bond and
surety arrangements) maintained by Seller and relating (in whole or in part) to
the PPS Business or the Assets:

 

(i)                                     the name of the insurer, the name of the
policyholder, and the name of each covered insured;

 

(ii)                                  the policy number and the period of
coverage; and

 

(iii)                               amount of coverage.

 

(b)                                 Such policies are in full force and effect
and all premiums due therefore have been paid.

 

Section 3.21                              Consents and Approvals.  Except to the
extent set forth on Schedule 3.21, no filing or registration with, and no
consent, approval, authorization, license, permit, certificate or order of any
governmental authority or Person is required to be made or obtained by Seller
under any applicable Law, to permit Seller to execute, deliver or perform this
Agreement or any of the other Transaction Documents required hereby or thereby
to be executed by such party at the Closing.

 

17

--------------------------------------------------------------------------------


 

Section 3.22                              Environmental Matters.  Except as set
forth on Schedule 3.22 hereto or as would not have a Material Adverse Effect: 
(a)  Seller is and has been in compliance with all applicable Environmental Laws
(as defined below) in its operation of the PPS Business, and all permits,
licenses and authorizations required thereunder for (i) the occupation of any
properties currently leased by Seller and used in the PPS Business, and (ii) the
conduct of the PPS Business, (b) to Seller’s Knowledge, no spill, release,
disposal, burial or placement of any material regulated under Environmental Laws
(hereinafter “Hazardous Materials”) has occurred on, in, at, under or about any
of Seller’s facilities used in the PPS Business, and (c) no other event has
occurred or is pending which would result in a material Liability under
Environmental Laws for Seller.  A complete list of all material permits,
licenses or other authorizations held by Seller pursuant to Environmental Laws
for the operation of the PPS Business is set forth on Schedule 3.22 hereto. 
Seller has made available to Purchaser or its advisors or consultants copies of
all environmental reports, analyses, tests or monitoring in the possession of or
available to Seller pertaining to any properties currently owned or leased by
Seller and used in the PPS Business.  As used in this Agreement, “Environmental
Laws” shall mean all federal, state and local laws, rules, regulations and
ordinances relating to protection of the environment and worker health and
safety.

 

Section 3.23                              Real Property.

 

(a)                                  Seller does not own any real property used
exclusively in the PPS Business.

 

(b)                                 Schedule 3.23(b) lists and describes briefly
all real property leased or subleased to Seller and which is used in the PPS
Business.  With respect to each lease and sublease listed in Schedule 3.23(b):

 

(i)                                     the lease or sublease is legal, valid,
binding, enforceable against Seller, and to Seller’s Knowledge, the other
parties thereto, and in full force and effect;

 

(ii)                                  the lease or sublease will continue to be
legal, valid, binding, enforceable, and in full force and effect on identical
terms following the consummation of the transactions contemplated hereby;

 

(iii)                               Seller is not, and to the Knowledge of
Seller, no other party, is in breach or default, and no event has occurred
which, with notice or lapse of time, would constitute a breach or default or
permit termination, modification, or acceleration thereunder;

 

(iv)                              no party to the lease or sublease has
repudiated any provision thereof;

 

(v)                                 there are no disputes, oral agreements, or
forbearance programs in effect as to the lease or sublease;

 

(vi)                              Seller has not assigned, transferred,
conveyed, mortgaged, deeded in trust, or encumbered any interest in the
leasehold or subleasehold; and

 

18

--------------------------------------------------------------------------------


 

(vii)                           all facilities leased or subleased thereunder
are supplied with utilities and other services necessary for the operation of
said facilities.

 

Section 3.24                              Solvency.  Seller is not now
insolvent, and will not be rendered insolvent by any of the transactions
contemplated herein.

 

Section 3.25                              Absence of Unlawful Payments.  None of
(a) the Seller or Shareholder (b) any Subsidiary of the Seller or Shareholder,
or (c)  any director, officer, employee, agent or other Person authorized to act
and acting on behalf of the Seller, the Shareholder or any Subsidiary thereof:
(i) has used any corporate or other funds for unlawful contributions, payments,
gifts or entertainment; (ii) made any unlawful expenditures relating to
political activity to government officials or others; (iii) made any unlawful
payment to any foreign or domestic government official or employee from
corporate funds; or violated any provision of the FCPA; or (iv) has accepted or
received any unlawful contributions, payments, gifts or expenditures, in each
case that relate to or could affect the Assets, the PPS Business or the
Purchaser.

 

Section 3.26                              Sufficiency of Assets.  Except as
disclosed on Schedule 3.26, the Assets together with the rights of Purchaser
under the Transaction Documents constitute all of the assets, properties,
contract rights and licenses that (a) are reasonably necessary for Purchaser to
operate the PPS Business in substantially the same manner as such operations are
presently conducted, (b) are reasonably sufficient to operate the PPS Business
as a going concern, and (c) are used by Seller to operate the PPS Business.

 

ARTICLE 4

 

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser represents and warrants to Seller as follows:

 

Section 4.1                                    Organization and Standing. 
Purchaser is a duly organized and validly existing corporation in good standing
under the laws of the State of Delaware and is qualified to do business and in
good standing in all jurisdictions in which such qualification is required.

 

Section 4.2                                    Corporate Power and Authority. 
Purchaser has the full power and authority (corporate or otherwise) to execute
and deliver this Agreement and the other Transaction Documents to which they are
a party, to perform hereunder and thereunder, and to consummate the transactions
contemplated hereby and thereby.  This Agreement and the other Transaction
Documents to which it is a party have been approved by all requisite corporate
action of Purchaser and constitute or will, when executed and delivered,
constitute the valid, legal and binding obligation of Purchaser enforceable
against it in accordance with their terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium, and other similar
laws from time to time in effect affecting the enforcement of creditors’ rights
generally, and except as enforcement of remedies may be limited by general
equitable principles.  Purchaser has delivered to Seller copies of its
organizational documents, certified to be true, correct and complete by an
executive officer of Purchaser or Navigation, as applicable and there have been
no changes in such organizational documents since the date of such certificate.

 

19

--------------------------------------------------------------------------------


 

Section 4.3                                    Compliance with Other
Instruments.  The execution and delivery of this Agreement and the other
Transaction Documents to be entered into pursuant hereto by Purchaser do not,
and the consummation of the transactions contemplated hereby and thereby will
not, (a) violate any provision of the Certificate of Incorporation, as amended,
or Bylaws, as amended, of Purchaser, or (b) violate or constitute an occurrence
of default under any provision of, or conflict with, or result in acceleration
of any obligation under, or give rise to a right by any party to terminate its
obligations under:  (i) any mortgage, deed of trust, conveyance to secure debt,
note, bond, debenture, loan, or lien to which it is a party; (ii) any lease,
license, agreement or instrument to which it is a party; or (iii) any order,
judgment, decree or other arrangement, or by which its assets are bound or
affected.

 

Section 4.4                                    Litigation.  There is no suit,
action, proceeding, claim or investigation pending or threatened against or
affecting Purchaser that would materially impair the ability of Purchaser to
consummate the transactions contemplated by this Agreement or any of the other
Transaction Documents.

 

Section 4.5                                    Consents and Approvals.  Except
to the extent set forth on Schedule 4.5, no filing or registration with, and no
consent, approval, authorization, license, permit, certificate or order of any
governmental authority or Person is required, including without limitation by
any applicable Law, to permit Purchaser to execute, deliver or perform this
Agreement or any of the other Transaction Documents required hereby or thereby
to be executed by such party at the Closing.

 

Section 4.6                                    Knowledge.  Purchaser (a) has no
Knowledge of any facts or circumstances that would serve as the basis for a
claim by Purchaser against Seller based upon a breach of any of the
representations and warranties of Seller contained in this Agreement and
(b) shall be deemed to have waived any breach of any of Seller’s representations
and warranties to the extent of Purchaser’s Knowledge at the Closing.

 

Section 4.7                                    Financial Capability.  Purchaser
has sufficient funds available to it to consummate the transactions contemplated
hereby.

 

ARTICLE 5

 

COVENANTS OF SELLER

 

Section 5.1                                    Seller’s Employees.

 

(a)                                  Attached as Schedule 5.1(a) is a list of
those employees of Seller operating within the PPS Business to whom Purchaser
intends to extend offers of employment (“Hired Employees”).  Purchaser intends
to extend offers of employment to the Hired Employees on substantially the same
terms, including compensation and benefits, as such employees had with Seller
immediately prior to the Effective Time as disclosed to Purchaser on Schedule
3.16.  Purchaser will not assume and will have no obligation with respect to any
employee bonus, retirement, pension, profit sharing, incentive, deferred
compensation, medical, retiree medical, retiree life, other insurance plan,
employee severance, vacation or sick leave plan or policy or other employee
benefit plan of Seller of any kind.  However, Purchaser agrees to use

 

20

--------------------------------------------------------------------------------


 

commercially reasonable efforts to give to each employee of Seller who is hired
by Purchaser on the Closing Date credit for past service with Seller for
purposes of participation in any employee, retirement, pension, profit sharing,
bonus, incentive, deferred compensation, medical, vacation, sick leave or other
employee benefit plan of Purchaser in which such employee may be eligible to
participate. Purchaser will not be required to establish or adopt any employee
benefit plan or policy to accommodate the Hired Employees.  Purchaser shall take
commercially reasonable steps to waive any applicable waiting period and
pre-existing condition exclusions related to any newly established 401(k) plan
and health insurance benefits and shall use commercially reasonable efforts to
cause the Hired Employees and their dependents to be eligible to participate in
one of Purchaser’s group health plans effective as of the Closing Date.

 

(b)                                 Seller shall pay for (and otherwise be
responsible for) all costs and expenses relating to its employees (including,
but not limited to, the Hired Employees) arising or accruing on or before the
Closing Date, including but not limited to salaries, commissions and other
compensation, severance payments, accrued vacation pay, unused sick leave,
bonuses that are payable for or relate to the period to and including the
Closing Date, fringe benefits, pension, health and other amounts.  With respect
to the Hired Employees, Seller and its affiliates shall (i) fully vest all such
Hired Employees that are participants in Seller’s 401(k) Plan and make whatever
distributions to such participants in those plans as are permitted by law and
(ii) provide notices concerning eligibility for continuation health coverage
under all applicable health plans pursuant to Internal Revenue Code 4980B to
eligible employees and family members and provide such individuals with the
opportunity to elect to continue their health coverages under the applicable
Seller or affiliate health and cafeteria plans, but only as to those employees
requiring such protections.

 

Section 5.2                                    Use and Title to Name.  Seller
agrees to take all actions necessary (a) to cease all use of the name “Prepaid
Solutions,” on or after the Closing and (b) to grant Purchaser physical
possession of all unused printed materials bearing such name.  Purchaser agrees
not to use the names “West Suburban” or “West Suburban Bank” without the prior
written consent of Seller.

 

Section 5.3                                    Access to Documents, Files and
Records.  Commencing as of the date hereof and continuing for a period of seven
(7) years after the Closing Date, Seller will afford and cause to be afforded to
Purchaser (a) such access during normal business hours, upon prior notice, to
such books and records of Seller as Purchaser may reasonably request in
connection with matters relating to the Excluded Liabilities, the Assumed
Liabilities, the Assets and the PPS Business; and (b) such assistance in
locating and copying such books and records as Purchaser may reasonably
request.  For the avoidance of doubt, it shall be reasonable for Purchaser to
request access to Seller’s records to the extent necessary for Purchaser to
comply with any applicable laws or regulations.  If Seller shall desire to
destroy any such books and records prior to the expiration of such seven-year
period, Seller shall, prior to such destruction, give Purchaser a reasonable
opportunity, at its expense, to segregate, remove and store the books and
records to be destroyed, or any of them, as determined by Purchaser.

 

21

--------------------------------------------------------------------------------


 

ARTICLE 6

 

COVENANTS OF PURCHASER

 

Section 6.1                                    Required Approvals.  Purchaser
shall make, or cause to be made, all filings required to be made by Purchaser to
consummate the contemplated transactions.  Purchaser shall cooperate with Seller
(a) with respect to all filings Seller shall be required to make and (b) in
obtaining all consents identified in Section 4.5; provided, however, that
Purchaser shall not be required to dispose of or make any change to its
business, expend any material funds or incur any other burden in order to comply
with this Section 6.1.

 

Section 6.2                                    Efforts.  Purchaser shall use its
commercially reasonable efforts to take, or cause to be taken, all actions,
including but not limited to, causing the conditions in ARTICLE 8 hereof to be
satisfied, and to do, or cause to be done, all things necessary, proper or
advisable under applicable Laws to consummate and make effective the
transactions contemplated by this Agreement.

 

Section 6.3                                    Non-Solicitation.  For a period
of one (1) year after the Closing Date, Purchaser covenants and agrees that it
will not, and shall cause its affiliates not to, directly or indirectly,
(a) hire any employee of Seller or Shareholder, other than the Hired Employees
or (b) solicit or induce, or attempt to solicit or induce, any employee of
Seller or Shareholder to terminate its employment with Seller or Shareholder. 
Each of Purchaser and Navigation hereby acknowledges that the scope of
prohibited activities and the time duration of the provisions of this
Section 6.3 are reasonable and are no broader than are necessary to protect the
legitimate business interests of Seller.  Each of Purchaser and Navigation
acknowledges that breach of any of the provisions of this Section 6.3 will give
rise to irreparable injury to Seller, inadequately compensable in damages. 
Accordingly, Seller shall be entitled to injunctive relief to prevent or cure
breaches or threatened breaches of the provisions of this Agreement and to
enforce specific performance of the terms and provisions hereof in any court of
competent jurisdiction, in addition to any other legal or equitable remedies
which may be available.  Nothing herein shall prohibit the solicitation or
employment of any relevant person resulting from general advertisements for
employment conducted by the Purchaser (including any recruitment efforts
conducted by any recruiting agency) provided that the Purchaser has not directed
such recruitment efforts at such person or the employees of Seller generally.

 

Section 6.4                                    Access to Documents, Files and
Records.  Commencing as of the date hereof and continuing for a period of seven
(7) years after the Closing Date, Purchaser will afford and cause to be afforded
to Seller (a) such access during normal business hours, upon prior notice, to
such books and records of Purchaser as Seller may reasonably request in
connection with matters relating to the Excluded Liabilities, the Assumed
Liabilities, the Assets and the PPS Business; and (b) such assistance in
locating and copying such books and records as Seller may reasonably request. 
For the avoidance of doubt, it shall be reasonable for Seller to request access
to Purchaser’s records to the extent necessary for Seller to comply with any
applicable laws or regulations.  If Purchaser shall desire to destroy any such
books and records prior to the expiration of such seven-year period, Purchaser
shall, prior to such destruction, give Seller a reasonable opportunity, at its
expense, to segregate, remove and store the books and records to be destroyed,
or any of them, as determined by Seller.

 

22

--------------------------------------------------------------------------------


 

ARTICLE 7

 

CONDITIONS PRECEDENT TO THE OBLIGATIONS OF PURCHASER

 

The obligations of Purchaser to consummate the transactions contemplated by this
Agreement shall be subject to the satisfaction, on or before the Closing Date,
of each and every one of the following conditions, all or any of which may be
waived to the extent permitted by Law, in whole or in part, by Purchaser for
purposes of consummating such transactions, but without prejudice to any other
right or remedy which Purchaser may have hereunder as a result of any
misrepresentation by, or breach of any covenant or warranty of Seller contained
in this Agreement, the other Transaction Documents or any other certificate or
instrument furnished by Seller hereunder:

 

Section 7.1                                    Representations True at Closing. 
All of the representations and warranties made by Seller in this Agreement, the
disclosure schedules hereto or any other Transaction Document shall be true and
correct in all material respects (except for representations and warranties that
are expressly qualified by materiality, which shall be true and correct in all
respects) on the Closing Date hereunder with the same force and effect as though
such representations and warranties had been made on and as of such time.

 

Section 7.2                                    Covenants of Seller.  Seller
shall have duly performed and complied in all material respects with all of the
covenants, acts, agreements and undertakings required to be performed by under
this Agreement on or prior to the Closing.

 

Section 7.3                                    No Proceedings.  No suit, action,
proceeding, investigation, regulation or legislation shall have been instituted,
threatened or proposed before any court, governmental agency or legislative body
to enjoin, restrain, prohibit, or obtain damages in respect of, or which is
related to, or arises out of, this Agreement or the consummation of the
transactions contemplated hereby, or which is related to or arises out of the
PPS Business, or the Assets, if such suit, action, proceeding, investigation,
regulation or legislation, in the reasonable judgment of Purchaser, would affect
adversely in any material respect the right of Purchaser to operate the PPS
Business and would make it inadvisable to consummate such transactions.

 

Section 7.4                                    Consents and Approvals.  All
governmental and third-party authorizations, including, without limitation,
those set forth on Schedule 3.21 hereof, consents, permits and approvals
necessary to consummate the transactions contemplated herein shall have been
obtained by Purchaser and shall be in full force and effect.

 

Section 7.5                                    Absence of Adverse Changes. 
Since the Balance Sheet date, the PPS Business shall not have suffered a
Material Adverse Effect.

 

Section 7.6                                    Satisfactory Investigation. 
Purchaser shall have completed its due diligence investigation of the Assets and
the PPS Business, including but not limited to the condition, value and
ownership thereof and the possible liabilities arising therefrom, and, in
Purchaser’s sole and absolute discretion, shall have been satisfied as to the
results of such investigation.

 

Section 7.7                                    Approvals.  Purchaser shall have
received all approvals and consents necessary to purchase and pay for the
Assets, including (without limitation) approval of the investment committee of
Navigation Capital Partners (“NCP”).

 

23

--------------------------------------------------------------------------------


 

Section 7.8                                    Grotto Employment Agreement. 
Purchaser and Dan Grotto shall have entered into an employment agreement on such
terms as are reasonably acceptable to Purchaser and Dan Grotto.

 

Section 7.9                                    Deliveries.  Seller shall have
made all of the deliveries to the Purchaser set forth in Section 9.2(a) hereof
and all agreements required to be delivered pursuant to Section 9.2(a) shall be
in full force and effect as of the Closing.

 

ARTICLE 8

 

CONDITIONS PRECEDENT TO THE OBLIGATIONS OF SELLER

 

The obligations of Seller to consummate the transactions contemplated by this
Agreement shall be subject to the satisfaction, on or before the Closing Date,
of each and every one of the following conditions, all or any of which may be
waived to the extent permitted by Law, in whole or in part, by Seller but
without prejudice to any other right or remedy which Seller may have hereunder
as a result of any misrepresentation by, or breach of any covenant or warranty
of Purchaser contained in this Agreement, or any certificate or instrument
furnished by it hereunder:

 

Section 8.1                                    Representations True at Closing. 
All of the representations and warranties made by Purchaser in this Agreement,
the disclosure schedules hereto or any other Transaction Document shall be true
and correct in all material respects (except for representations and warranties
that are qualified by materiality, which shall be true and correct in all
respects) on the Closing Date hereunder with the same force and effect as though
such representations and warranties had been made on and as of such time.

 

Section 8.2                                    Covenants of Purchaser. 
Purchaser shall have duly performed and complied in all material respects with
all of the covenants, acts, agreements and undertakings required to be performed
by it under this Agreement on or prior to the Closing.

 

Section 8.3                                    Deliveries.  Purchaser shall have
made all of the deliveries to Seller set forth in Section 9.2(b) hereof and all
agreements required to be delivered pursuant to Section 9.2(b) shall be in full
force and effect as of the Closing.

 

ARTICLE 9

 

CLOSING

 

Section 9.1                                    Time and Place of Closing.  The
consummation of the transaction provided for in this Agreement (the “Closing”)
shall be held at the offices of Barack Ferrazzano Kirschbaum & Nagelberg LLP at
200 West Madison Street, Suite 3900, Chicago, Illinois, within three (3) days
after all conditions under the Agreement are met, unless another place or date
is agreed to in writing by Seller and Purchaser (the “Closing Date”).  The
Closing shall be effective as of 11:59 p.m. on the Closing Date.

 

Section 9.2                                    Transactions at Closing.  At the
Closing, each of the following transactions shall occur:

 

24

--------------------------------------------------------------------------------


 

(a)                                  Seller shall deliver to Purchaser the
following:

 

(i)                                     this Asset Purchase Agreement executed
by Seller;

 

(ii)                                  a bill of sale substantially in the form
set forth as Exhibit 9.2(a)(ii) (the “Bill of Sale”) for all of the Assets that
are tangible personal property, duly executed by Seller, and such other good and
sufficient instruments of conveyance, transfer and assignment (in form and
substance reasonably acceptable to Purchaser) as shall be necessary to vest
Purchaser good and valid title to the Assets free and clear of all Encumbrances;

 

(iii)                               an assignment of all of the Assets that are
intangible personal property substantially in the form set forth as
Exhibit 9.2(a)(iii), which assignment shall also contain Purchaser’s undertaking
and assumption of the Assumed Liabilities, duly executed by Seller (the
“Assignment and Assumption Agreement”);

 

(iv)                              a noncompetition agreement between Purchaser
and each of Seller and Shareholder, substantially, in the form set forth as
Exhibit 9.2(a)(iv), executed by Seller and Shareholder (the “Noncompetition
Agreement”);

 

(v)                                 assignment agreements substantially in the
forms set forth as Exhibit 9.2(a)(v) assigning all of the Assets that are
Intellectual Property to Purchaser (the “IP Assignment Agreements”);

 

(vi)                              an assignment of lease agreement substantially
in the form of Exhibit 9.2(a)(vi) related to the Hartland, Wisconsin office
space of the PPS Business (the “Assignment of Lease”);

 

(vii)                           a lease agreement substantially in the form of
Exhibit 9.2(a)(vii) related to the Darien, Illinois office space of the PPS
Business (the “Lease”);

 

(viii)                        a transition services agreement substantially in
the form of Exhibit 9.2(a)(viii) (the “Transition Services Agreement”) executed
by Seller;

 

(ix)                                a card program agreement substantially in
the form of Exhibit 9.2(a)(ix) (the “Interim Card Program Agreement”) executed
by Seller;

 

(x)                                   the Escrow Agreement executed by Seller;

 

(xi)                                a certificate executed by Seller as to the
accuracy of their representations and warranties as of the date of this
Agreement and as of the Closing in accordance with Section 7.1 and as to their
compliance with and performance of their covenants and obligations to be
performed or complied with at or before the Closing in accordance with
Section 7.2 (the “Seller Certificate”);

 

(xii)                             a certificate of the Secretary of Seller
(a) certifying, as complete and accurate as of the Closing, attached copies of
the governing documents of Seller, (b) certifying and attaching all requisite
resolutions or actions of Seller’s board of directors and approving the
execution and delivery of this Agreement, the consummation of the transactions

 

25

--------------------------------------------------------------------------------


 

contemplated herein, and (c) certifying to the incumbency and signatures of the
officers of Seller executing this Agreement and the other Transaction Documents
(the “Officer’s Certificate”);

 

(xiii)                          physical possession of the Assets where located;

 

(xiv)                         a credit agreement related to the advancing of
funds in connection with the Sony Client relationship of the PPS Business,
substantially in the form of Exhibit 9.2(a)(xiv) (the “Credit Agreement”),
executed by Seller;

 

(xv)                            an estimated balance sheet (the “Estimated
Balance Sheet”) of the PPS Business as of the close of business on the Closing
Date but delivered One (1) business day prior to the Closing; and

 

(xvi)                         such other evidence of the performance of all
covenants and satisfaction of all conditions required of Seller by this
Agreement, at or prior to the Closing, as Purchaser or its counsel may
reasonably require.

 

(b)                                 Performance by Purchaser.  At the Closing,
Purchaser shall deliver to Seller the following:

 

(i)                                     this Asset Purchase Agreement executed
by Purchaser;

 

(ii)                                  cash, by wire transfer, payable to Seller
for an amount equal to the Cash Consideration less the Escrowed Amount;

 

(iii)                               the Assignment and Assumption Agreement
executed by Purchaser;

 

(iv)                              the Noncompetition Agreements executed by
Purchaser;

 

(v)                                 the IP Assignment Agreement executed by
Purchaser;

 

(vi)                              the Assignment of Lease executed by Purchaser;

 

(vii)                           the Lease executed by Purchaser;

 

(viii)                        the Transition Services Agreement executed by
Purchaser;

 

(ix)                                the Escrow Agreement executed by Purchaser,
together with delivery of the Escrowed Amount to the Escrow Agent thereunder, by
wire transfer to an account specified by the Escrow Agent;

 

(x)                                   the Interim Card Program Agreement,
executed by Purchaser;

 

(xi)                                the Credit Agreement, executed by Purchaser;

 

(xii)                             a certificate executed by Purchaser as to the
accuracy of their representations and warranties as of the date of this
Agreement and as of the Closing in accordance with Section 8.1 and as to their
compliance with and performance of their covenants

 

26

--------------------------------------------------------------------------------


 

and obligations to be performed or complied with at or before the Closing in
accordance with Section 8.2 (the “Purchaser Certificate”);

 

(xiii)                          a certificate of the Secretary of Purchaser
(A) certifying, as complete and accurate as of the Closing, attached copies of
the governing documents of Purchaser, (B) certifying and attaching all requisite
resolutions or actions of Purchaser’s board of directors approving the execution
and delivery of this Agreement, the consummation of the transactions
contemplated herein, and (C) certifying to the incumbency and signatures of the
officers of Purchaser executing this Agreement and the other Transaction
Documents (the “Purchaser Officer’s Certificate”);

 

(xiv)                         such other evidence of the performance all
covenants and satisfaction of all conditions required of Purchaser by this
Agreement, at or prior to the Closing, as Seller or its counsel may reasonably
require.

 

ARTICLE 10

 

SURVIVAL OF REPRESENTATIONS AND WARRANTIES AND INDEMNIFICATION

 

Section 10.1                              Survival of Representations and
Warranties.

 

(a)                                  All representations, warranties, covenants
and obligations made or undertaken by the parties hereto in this Agreement shall
survive the Closing, and as to representations and warranties other than the
Fundamental Representations (as defined below), shall terminate or expire on the
first (1st) anniversary of the Closing Date and shall not merge in the
performance of any obligation by any party hereto.  Any examination, inspection
or audit of the Assets, financial condition or other matters of Seller or the
PPS Business conducted by Purchaser or on its behalf on or prior to Closing
shall not limit, affect or impair the ability of Purchaser to rely upon the
representations, warranties, covenants and obligations of Seller set forth
herein except to the extent of Purchaser’s Knowledge, on or prior to the Closing
Date, of any facts or circumstances that would serve as the basis for such claim
by Purchaser against Seller based upon a breach of any of the representations
and warranties of Seller contained in this Agreement.  The waiver of any
condition based on the accuracy of any representation or warranty, or on the
performance of or compliance with any covenant or obligation, will not affect
the right to indemnification, payment of damages, or other remedy based on such
representations, warranties, covenants and obligations.

 

(b)                                 Notwithstanding the above, all
representations and warranties made by the parties hereto that are set forth in
Section 3.1 (Organization and Standing), Section 3.2 (Authority), Section 3.3
(Capitalization), Section 3.5 (Taxes), Section 3.6(a) and 3.6(e) (Ownership of
Assets and Leases; Accounts Receivable), Section 3.25 (Unlawful Payments),
Section 4.1 (Organization and Standing) and Section 4.2 (Corporate Power and
Authority) of this Agreement (the “Fundamental Representations”), shall
terminate or expire only upon the termination or expiration of the applicable
statutes of limitation related to such representation or warranty.

 

27

--------------------------------------------------------------------------------


 

Section 10.2                              Indemnification of Purchaser.  Subject
to Section 10.5 below, Seller agrees to defend, indemnify and hold Purchaser,
its affiliates, and their respective officers, directors, employees, agents and
representatives (each a “Purchaser Indemnitee”) harmless from and against any
and all claims, demands, suits, losses, liabilities, damages, assessments,
judgments, costs and expenses, including reasonable attorneys’ fees (both those
incurred in connection with the defense or prosecution of the indemnifiable
claim and those incurred in connection with the enforcement of this provision)
(collectively, “Losses”), caused by, resulting from or arising out of:

 

(a)                                  any breach of any representations and
warranties made by Seller in or pursuant to this Agreement or in any certificate
delivered to Purchaser pursuant to this Agreement, or the failure of such
representations and warranties to be true and correct;

 

(b)                                 any breach or failure by Seller to carry
out, perform, satisfy, discharge or otherwise fulfill any of its covenants,
agreements, undertakings, liabilities or obligations under this Agreement (which
covenants, agreements, undertakings, liabilities or obligations are to be
performed prior to Closing); or

 

(c)                                  any Excluded Liability.

 

Section 10.3                              Indemnification of Seller.  Purchaser
agrees to defend, indemnify and hold Seller, its affiliates, and their
respective officers, directors, employees, agents and representatives (each a
“Seller Indemnitee”) harmless from and against all Losses caused by, resulting
from or arising out of:

 

(a)                                  any breach of any representation or
warranty made by Purchaser in or pursuant to this Agreement or any certificate
delivered to Seller pursuant to this Agreement, or the failure of such
representations and warranties to be true and correct;

 

(b)                                 any breach or failure by Purchaser to carry
out, perform, satisfy, discharge or otherwise fulfill any of its covenants,
agreements, undertakings, liabilities or obligations under this Agreement (which
covenants, agreements, undertakings, liabilities or obligations are to be
performed prior to Closing); or

 

(c)                                  any Assumed Liabilities.

 

Section 10.4                              Mechanism.  The party seeking
indemnification hereunder (“Indemnified Party”) shall give written notice to the
indemnifying party (“Indemnifying Party”) of its indemnification claims
hereunder, specifying the amount and nature of the claim, promptly after the
Indemnified Party has notice thereof.  The Indemnifying Party shall have the
right to contest any such third-party claim represented by counsel of its
choice.  If any such claim is made hereunder by the Indemnified Party and such
claim arises from the claims of a third party against the Indemnified Party and
the Indemnifying Party does not elect to undertake the defense thereof by
written notice within thirty (30) days after receipt of the original notice from
the Indemnified Party, the Indemnified Party shall be entitled to defend such
third party claim; provided, however, that the Indemnifying Party shall be
entitled to participate in the defense of such claim and to retain its own
counsel for such purpose, provided that the fees and expenses of such separate
counsel shall be at the expense of such Indemnifying Party.  To the extent that
the

 

28

--------------------------------------------------------------------------------


 

Indemnifying Party undertakes the defense of such claim in good faith, the
Indemnified Party shall be entitled to indemnity hereunder, if at all, only if,
and to the extent that, such defense is unsuccessful, as determined by a final
judgment of a court of competent jurisdiction or is settled with the consent of
the Indemnifying Party.  The party defending a third-party claim shall have the
right to choose its own counsel.

 

Section 10.5                              Limits on Indemnification. 
Notwithstanding any provision of this ARTICLE 10 to the contrary:

 

(a)                                  No Indemnifying Party shall be required to
indemnify any Indemnified Party under Section 10.2(a) or Section 10.3(a) unless
the aggregate amount of all permitted claims with respect to such Indemnified
Party under this ARTICLE 10 exceeds sixty five thousand dollars ($65,000) (the
“Basket”), in which event such Indemnifying Party shall be responsible for all
Losses thereafter.  The aggregate liability of Seller and Purchaser under
Section 10.2(a) and Section 10.3(a), respectively, shall be limited to one
million dollars ($1,000,000) (the “Cap”).  Notwithstanding the above, the Basket
and Cap shall not apply to claims for indemnification made by an Indemnified
Party related to (i) the Fundamental Representations; (ii) any fraud by or
intentional misrepresentation of the Indemnifying Party in connection with the
transactions evidenced by this Agreement; or (iii) any breach of or failure to
perform any covenant or agreement of the Indemnifying Party in this Agreement
(the “Carve-Out Items”).

 

(b)                                 No party hereto shall have any obligation to
indemnify any other party with respect to any Losses that would otherwise be
indemnifiable under this ARTICLE 10 if the party seeking indemnification fails
to assert a good faith claim for indemnification with respect to such Losses
under this ARTICLE 10 by providing written notice to the potential Indemnifying
Party of such claim prior to the first (1st) anniversary of the Closing Date. 
Notwithstanding the above, the provisions of this Section 10.5(b) shall not
apply to claims for indemnification made by the Purchaser related to the
Carve-Out Items.

 

(c)                                  Except, in the case of the Purchaser, to
the extent set forth on Schedule 4.6, no party seeking indemnification will be
entitled to indemnification in respect of any fact or matter constituting a
breach of any representation or warranty to the extent that such party had
Knowledge of such fact or matter on or prior to the Closing Date.

 

Section 10.6                              Determination of Adverse
Consequences.  All indemnification payments under this ARTICLE 10 shall be paid
by the Indemnifying Party net of any tax benefits and insurance coverage that
may be available to the Indemnified Party.  All indemnification payments under
this ARTICLE 10 shall be deemed adjustments to the Purchase Price.

 

Section 10.7                              Exclusive Remedy.  Purchaser and
Seller acknowledge and agree that the foregoing indemnification provisions in
this ARTICLE 10 shall be the exclusive remedy of the parties with respect to the
transactions contemplated by this Agreement.

 

29

--------------------------------------------------------------------------------


 

ARTICLE 11

 

GENERAL PROVISIONS

 

Section 11.1                              Notices.

 

(a)                                  All notices, consents, waivers and other
communications required or permitted by this Agreement shall be in writing and
shall be deemed given to a party when (i) delivered to the appropriate address
by hand or nationally recognized overnight courier service (costs prepaid);
(ii) sent by facsimile with confirmation of transmission by the transmitting
equipment; or (iii) received or rejected by the addressee, if sent by certified
mail, return receipt requested, in each case to the following addresses,
facsimile numbers, addresses and marked to the attention of the person (by name
or title) designated below:

 

If to Seller:

West Suburban Bank

 

 

711 South Meyers Road

 

 

Lombard, Illinois 60148

 

 

Attn:  President

 

Facsimile Number:  (630) 629-0278

 

 

 

with a copy to

Barack Ferrazzano Kirschbaum & Nagelberg LLP

 

(which shall not constitute notice):

200 West Madison Street, Suite 3900

 

 

Chicago, Illinois 60606

 

 

Attention:  Andrew R. Grossmann

 

Facsimile:  (312) 984-3150

 

 

 

If to Purchaser:

Navigation Capital Partners

 

 

One Buckhead Plaza

 

 

3060 Peachtree Road NW, Suite 780

 

 

Atlanta, Georgia 30305

 

 

Attention:  David K. Panton

 

Fax:  (404) 264-9305

 

 

 

with a copy to

DLA Piper LLP (US)

 

(which shall not constitute notice):

One Atlantic Center

 

 

1201 West Peachtree Street, Suite 2800

 

 

Atlanta, Georgia 30309-3450

 

 

Attention:  Joseph B. Alexander, Jr.

 

Facsimile:  (404) 682-7990

 

(b)                                 Any party hereto may change its address
specified for notices herein by designating a new address by notice in
accordance with this Section 11.1.

 

Section 11.2                              Brokers.  Purchaser and Seller
represent and warrant to each other that no broker or finder has acted for them
or any entity controlling, controlled by or under common control with them in
connection with this Agreement, and agree to indemnify and hold harmless the
other against any fee, commission, loss or expense arising out of any claim by
any broker or finder employed or alleged to have been employed by them or such
entity.

 

Section 11.3                              Mail and Other Communications Received
After the Closing Date.  If Seller receives mail or other communications which
relate to the Assets or PPS Business on or after the Closing Date, Seller will
deliver or cause to be delivered promptly to Purchaser such

 

30

--------------------------------------------------------------------------------


 

mail or other communications.  If Purchaser receives mail or other
communications which do not relate to the Assets or PPS Business on or after the
Closing Date, Purchaser will deliver or cause to be delivered promptly to Seller
such mail or other communications.  Each party agrees to keep and cause to be
kept confidential the contents of any mail or other communications that are
misdirected to it.

 

Section 11.4                              Further Assurances.  At any time, and
from time to time, after the Closing Date, each party will execute such
additional instruments and take such actions as may be reasonably requested by
the other parties to confirm or perfect or otherwise to carry out the intent and
purposes of this Agreement.

 

Section 11.5                              Waiver.  Any failure on the part of
any party hereto to comply with any of its obligations, agreements or conditions
hereunder may be waived by any other party to whom such compliance is owed.  No
waiver of any provision of this Agreement shall be deemed, or shall constitute,
a waiver of any other provision, whether or not similar, nor shall any waiver
constitute a continuing waiver.

 

Section 11.6                              Expenses.  All expenses incurred by
the parties hereto in connection with or related to the authorization,
preparation and execution of this Agreement and the Closing of the transactions
contemplated hereby, including, without limitation of the generality of the
foregoing, all fees and expenses of agents, representatives, counsel and
accountants employed by any such party, shall be borne solely and entirely by
the party which has incurred the same.

 

Section 11.7                              Binding Effect; No Third Party
Beneficiaries.  This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective heirs, legal representatives, executors,
administrators, successors and assigns.

 

Section 11.8                                Headings.  The section and other
headings in this Agreement are inserted solely as a matter of convenience and
for reference, and are not a part of this Agreement.

 

Section 11.9                              Entire Agreement.  This Agreement
constitutes the entire agreement among the parties hereto and supersedes and
cancels any prior agreements, representations, warranties, or communications,
whether oral or written, among the parties hereto relating to the transactions
contemplated hereby or the subject matter herein.  Neither this Agreement nor
any provision hereof may be changed, waived, discharged or terminated orally,
but only by an agreement in writing signed by the party against whom or which
the enforcement of such change, waiver, discharge or termination is sought.

 

Section 11.10                        Governing Law; Venue.  This Agreement (and
any and all disputes, controversies, and other Losses, whether in tort, contract
or otherwise, among the parties arising out of, or in connection with, the
transactions contemplated hereby) shall be governed by and construed in
accordance with the laws of the State of Illinois without giving effect to any
choice or conflict of law provision or rule (whether of the State of Illinois or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Illinois.  Each of Purchaser and Seller
irrevocably submits to the exclusive jurisdiction of the federal courts in the
Northern District of Illinois for the purpose of any suit, action or other
proceeding arising out of or based on this Agreement or any other agreement
contemplated hereby or any subject matter

 

31

--------------------------------------------------------------------------------


 

hereof, whether in tort, contract or otherwise, and agrees that process may be
served upon it if it cannot otherwise be served in such state by registered or
certified mail addressed as provided in Section 11.1.

 

Section 11.11                        Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

 

Section 11.12                        General Interpretive Principles.  For
purposes of this Agreement, except as otherwise expressly provided or unless the
context otherwise requires:  (a) the use of the singular form includes the
plural, and the use of the plural form includes the singular; (b) the use of any
gender herein shall be deemed to include the other gender; (c) the captions used
in this Agreement are inserted for convenience only and are in no way intended
to describe, interpret, define or limit the scope or content of this Agreement
or any provision hereof; (d) the words “herein”, “hereof”, “hereunder” and other
words of similar import refer to this Agreement as a whole and not to any
particular provision; (e) the term “include” or “including” shall mean without
limitation by reason of enumeration; (f) each reference to an “Article” of this
Agreement shall include all Sections of such Article, and similarly, each
reference to a Section shall include all subsections of such Section; (g) any
reference to any federal, state, local or foreign statute or law shall be deemed
also to refer to all rules and regulations promulgated thereunder;
(h) references to a statute shall refer to the statute and any successor
statute, and to all regulations promulgated under or implementing the statute or
successor, as in effect at the relevant time; (i) any reference to a document or
set of documents in this Agreement, and the rights and obligations of the
parties under any such documents, shall mean such document or documents as
amended from time to time, and any and all modifications, extensions, renewals,
substitutions or replacements thereof; and (j) all references to dollars ($)
shall mean United States currency.

 

Section 11.13                        Schedules Incorporated.  All disclosure
schedules attached hereto are incorporated herein by reference, and all blanks
in such disclosure schedules, if any, will be filled in as required in order to
consummate the transactions contemplated herein and in accordance with this
Agreement.  Any item, matter, document, or material disclosed in one schedule,
provision, section, or sub-section of any schedules shall be deemed disclosed in
each such schedule, provision, section, and sub-section for which such
disclosure is reasonably apparent.  Disclosure of any matter in the disclosure
schedules shall not constitute an expression of a view that such matter is
material or is required to be disclosed pursuant to this Agreement.

 

Section 11.14                        Confidentiality; Public Announcements.

 

(a)                                  Subject to disclosure obligations under
applicable securities laws, Seller and Purchaser agree that each will use their
commercially reasonable best efforts to maintain the confidentiality of and
shall not use for its own benefit or the benefit of any third party the terms
and provisions of this Agreement, including the Purchase Price, and the
information and materials marked as “confidential” and delivered to them or made
available for their inspection pursuant to this Agreement; provided, however,
the parties may reveal the confidential information of the other party to its
accountants, counsel or lenders (i) who need to know such confidential
information, (ii) who are informed by such party of the confidential nature of
such

 

32

--------------------------------------------------------------------------------


 

confidential information, and (iii) who agree with the other parties to be bound
by the terms of this Agreement with respect to such confidential information.

 

(b)                                 In the event the Closing does not occur,
Seller and Purchaser will as soon as practicable return all material of or
concerning the other party obtained from such other party then in their
possession and hereby covenant to keep confidential any confidential information
concerning the other party and ascertained from their review for a period of
five (5) years commencing upon the termination of this Agreement. 
Notwithstanding the foregoing, the prohibitions and restrictions set forth in
this Section 11.14 shall not apply to any information that (i) at the time of
disclosure or thereafter is generally known to and available for use by the
public (other than as a result of a disclosure directly or indirectly by either
party), (ii) at the time of disclosure was available on a nonconfidential basis
from a source other than the parties, provided that such source is not and was
not bound by a confidentiality agreement with either party, (iii) was known by
the receiving party prior to receiving the information from the providing party
or has been independently acquired or developed by either party without
violating any of its respective obligations under this Agreement, or (iv) is
required to be disclosed by any Law.

 

(c)                                  Except as otherwise provided in this
Agreement or in any other agreement entered into by the parties pursuant to this
Agreement, no party hereto shall, without the approval of the other parties
hereto, make any press release or other public announcement concerning the
transactions contemplated by this Agreement, except as and to the extent that
any such party shall be so obligated by Law, in which case the other parties
shall be so advised and the parties shall use their best efforts to cause a
mutually agreeable release or announcement to be issued; provided, however, that
the foregoing shall not preclude communications or disclosures necessary to
implement the provisions of this Agreement or to comply with disclosure
obligations under applicable securities laws.

 

Section 11.15                        Access to Records After Closing.  For a
period of three (3) years after the Closing Date, Seller shall provide
reasonable access to Purchaser and its representatives, at Purchaser’s sole cost
and expense, to all of the books and records of Seller with regard to the PPS
Business and the Assets which Seller may retain after the Closing Date.  If
Seller desires to dispose of any such books or records prior to the expiration
of such three (3) year period, Seller shall, prior to such disposition, give
Purchaser a reasonable opportunity to segregate and remove such books and
records as Purchaser may select at Purchaser’s sole cost and expense.

 

Section 11.16                        Assignment.  Neither the rights nor the
obligations of any party to this Agreement may be transferred or assigned.

 

[Signatures on following page]

 

33

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each party hereto has executed or caused this Agreement to
be executed on its behalf, all on the day and year first above written.

 

 

PURCHASER:

 

 

 

Prepaid Solutions, Inc.

 

 

 

By:

/s/ Kenneth M. Goins, Jr.

 

 

Name: Kenneth M. Goins, Jr.

 

 

Title: Chief Executive Officer

 

 

 

SELLER:

 

 

 

West Suburban Bank

 

 

 

By:

/s/ Duane G. Debs

 

 

Name: Duane G. Debs

 

 

Title: SVP/Comptroller

 

--------------------------------------------------------------------------------